Citation Nr: 9917899
Decision Date: 06/29/99	Archive Date: 09/09/99

DOCKET NO. 96-12 835               DATE JUN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for bilateral hammertoes,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel 

INTRODUCTION

The veteran had active service from August 1968 to July 1969.

This appeal to the Board of Veterans'Appeals (the Board) is from
rating action taken by the Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) in Philadelphia.

The veteran provided testimony at a personal hearing held at the
RO&IC before the undersigned Member of the Board in May 1999, of
which a transcript is of record.

During the course of the current appeal, the RO&IC granted service
connection for a back disorder as being secondary to the veteran's
service-connected hammertoes, and assigned a 20 percent rating; and
granted service connection for post-traumatic stress disorder
(PTSD), and assigned a 50 percent evaluation. Neither issue is
presently part of the current appeal.

At the hearing, the veteran raised the issue of phlebitis, a
disorder which has not been diagnosed in the evidence of record.
See Tr. at 15-16. This is an issue which has not been addressed by
the RO&IC, and is not part of the current appellate review.

Similarly, while testimony was given on the question of
employability,, that is not an issue which has been fully addressed
by the RO&IC and is not part of the current appeal. See Tr. at 3,
4-5, 12, 13. Nonetheless, the RO&IC may wish to review that issue
in the context of both the grant made by the Board herein, and the
other affirmative decisions rendered by the RO&IC during the course
of the current appeal as described above.

2 -

FINDING OF FACT

The veteran's bilateral hammertoes are productive of marked
disablement.

CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for
bilateral hammertoes have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.2,4.7,4.40, 4.45, 4.71a, Diagnostic Code 5278
(1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The Board grant of service connection for bilateral hammertoes in
1971 was based on preexisting hammertoes having been aggravated in
service. The initial rating action, however, neither determined nor
deducted for preexisting percentage of disability. A 10 percent
rating was accordingly assigned from the day following separation
from service.

For comparative purposes, it is noted that on VA examination in
1975, the veteran had hammertoes on two toes of one foot and three
toes of the other, and X-rays were normal.

On VA examination in August 1995, the veteran reported that he was
employed as a service representative for an automobile agency and
was on his feet constantly. Over the past several years, he had
developed pain in the 3rd and 4th toes on the right foot, 4th toe
of the left foot. He was unable to wear certain types of shoes and
had trouble walking, with swelling.

3 - 

The veteran was even unable to wear Army combat boots which he
said, while in Vietnam, he had been able to cut away without anyone
saying anything. He currently was wearing daily bandages on the
involved toes to keep them apart so he could get through the day.
The pain was described as deep, gnawing, and burning. It was
localized to the forefoot and primarily to these named areas.

On examination, the veteran had a broad forefoot and stood
plantigrade with a fairly good longitudinal arch. There was no
increased valgus of the os calcis. The lateral three toes tended to
go into a hammertoe deformity on weight bearing. He was able to
rise on his tiptoes and surprisingly did not get pain on that
motion. He could rock on his heels. He had a negative Trendelenburg
test. He refused to squat because, as he stated, this caused him to
have markedly aggravated pain. The ankles and heels were mobile but
he was unable to actively move all of the toes although the
examiner could do so passively. There was fair range of motion of
all small joints. He had intact sensations. There were increased
callosities under the heads of the metatarsals. Under the head of
the 1st metatarsal was heavy callus and laterally, there was marked
thickening of the soft tissues.

The examiner felt that the best description was of Morton's
neuroma, with sensitive forefoot and splay foot. It was suggested
that the veteran be evaluated by a podiatrist to see if a more
definitive diagnosis could be made and also, whether they might
come up with something in the way of fabrication for an insert for
his shoes to see if his weight could be more evenly distributed
across the forefoot eliminating the abnormal pressure areas.

The veteran subsequently indicated that he had been given
innersoles but had been unable to get specially fashioned shoes. He
said that the innersoles were inadequate. A VA Form 21-8678 for
corrective shoes dated in February 1996 is of record.

4 -

On VA examination in March 1997, it was noted that because of the
veteran's history of open heart surgery as well as (an unrelated)
malignancy and treatment including bone marrow transplantation, he
had been told not to have any procedures on other parts of his body
such as his feet for five years after treatment. On examination, it
was noted that since the August 1995 examination, he had gotten
specially built shoes and inserts as well as all sorts of pediatric
care.

On examination, the veteran walked with a sliding gait and
exaggerated pendulum motion of the arms and a definite weave. The
torso twisted and weaved with each step he took. As for his feet,
once the shoes and socks were removed, apparent were his splayed
forefoot, hammertoes deformities and callous formation. Sensation
was intact. On the right foot, the great toe was not in too bad
shape except for being short. He had bilateral short 1st
metatarsals which were described by the examiner as "extremely
noticeable". The 2nd toe, right foot, had a very slight hammertoe,
but actively and passively there was motion. The 3rd right toe was
held in more dorsiflexion at the metatarsophalangeal joint than the
2nd , but the examiner could passively straighten it out fairly
well.

The 4th toe, right foot, was markedly angulated and fixed in this
dorsi position. The 5th toe was typical in such a situation with
slight hammering but an almost 90 degree rotation; the tip of the
5th toe was found to be underlying the 4th toe, and curled up.
There was a heavy callous on the plantar surface underlying the
head of the 4th metatarsal. This was very thick and was extremely
tender to palpation. The veteran said that this was the major spot
for causing pain and problems when he was trying to get up and
around.

According to the examiner, the veteran's left foot was not as
involved as the right foot, although he still wore a sleeve over
the one toe. The callous on the sole of the left foot was not as
thick as the one on the right side. The I st toe on the left foot,
like the one on the right is well, was short because of the short
I st metatarsal. The 2nd and 3rd toes on the left were slightly
hammered. The 4th toe on the left foot was cramped but not as
rigidly as on the right. The 5th toe on the left showed the curl
and rotation so it lay under the 4th.

5 

The examiner felt that at present, the only thing that could be
done to help the veteran's foot problem was to continue his special
shoes and his inserts, and to have him seek the podiatrist at
regular intervals in order to keep some of the pressure areas under
control. It was felt that at some point the veteran should have an
osteotomy of the 3rd and 4th metatarsals on both fe  et without
subsequent fixation, removing a certain length of metatarsal just
to see if the healing would shorten the metatarsal and get the
heads away from the present large callous and tender areas.
However, as noted above, the examiner noted that because of his
other health problems the veteran had been medically advised to
stay away from surgery for some time.

Because of the inadequacy of the aforecited examination with
respect to certain areas of inquiry, the veteran was given another
VA examination in June 1997, a report of which is also of record.

The veteran reported that he was still having problems. He walked
with a markedly antalgic gait. He also had problems standing for
any period of time. The veteran reported that he had just gotten
another pair of shoes from the special outfit that produced them.
He was still wearing the webbed sleeves over two toes on the right
foot and one on the left foot. The veteran said that if he was on
his feet for any period of time, he would develop back pain as
well.

On examination, the veteran had essentially the same gait and
stance as before. He complained bitterly of the pain in his feet.
The veteran said he also had trouble because of the shoes which
allegedly gave him no relief. The longer be was on his feet the
worse the back pain would become. On disrobing, the examiner
reported that the veteran stood plantigrade, lower extremities
extremely rotated, 30 degrees right, and 30 degrees left. Hips and
knees bilaterally extended 0 degrees. The forefoot was splayed, and
the heads of all metatarsals touched the floor. The veteran had a
depressed but definite arch. He had no pes planus but there was
marked depression. Os calci were not into increased valgus. His
knees showed a minimum back knee which was thought to be part of
his periodic problem.

- 6 - 

The veteran would attempt to redistribute his weight, his knees
would go into a back knee which caused him pain along the
hamstrings up to the pelvic brim. The I st metatarsals were
extremely short on both feet with the great toe considerably behind
the 2nd toe.

On the night foot, the 1st, 2nd and 3rd toes on weight bearing
tended to be elevated from the floor. On the left foot, the 2nd and
3rd toes had a fairly normal contour but the 4th and 5th toes were
slightly hammered. The veteran was able to get up onto his tiptoes
but could not sustain himself very long in that position. He was
able to get up onto his heels.

The right great toe showed evidence of blistering on the plantar
surface and loss of skin over that surface. Calluses were thick
under the heads of the 1st, 3rd and 4th metatarsal and the heel.
The 5th toe also had a rather heavy callus.

On the veteran's left foot, the great toe, on the lateral side at
the base of the great toe, had a heavy callous with marked
protrusion. There was a fairly thick callous under the heads of the
remaining metatarsals. As mentioned previously, it was noted that
he would lock into a back knee when attempting to stand in that
position and if he stood for any period of time without moving, the
back pain would become more acute. Back limitations were noted.

The VA examiner opined that the veteran had a very short
metatarsal, bilaterally, as well as a splayfoot, bilaterally,
without normal pressure points distribution in either foot. He was
felt to not be centering his center of gravity over his feet and
his back knee posture was on weight bearing. There were calluses
under the heads of the metatarsals; the os calci bilaterally were
markedly increased.

The veteran demonstrated no pes planus, but he was diagnosed as
having definite symptoms of depression of longitudinal arch. In the
erect position, he tended to lift his toes off the floor,
particularly on the right side indicating further irritation of the
musculature of the leg.

7 -

The physician's impression was that the veteran had foot and leg
pain due to his shortened 1st metatarsal; that his leg and foot
pain were due to the short 1st metatarsal and splaying of the
forefoot with abnormal pressure being distributed over the plantar
surface to the entire foot.

At the hearing held in May 1999, the veteran testified that he had
started to have a great deal of numbness in his feet as well as
pain; that this occurred on many occasions but included when had to
use his feet at work, and then he would start to have a tingling
and then numbness; and that this apparent neurological deficit had
been confirmed by a physician as well. Tr. at 7. He described the
growths under of three toes in particularly on both feet, and
indicated that without surgery, he had been told that this would
continue; but that he could not undergo surgery due to his other
health problems. Tr. at 8-9. He only obtained a little relief from
the recurrent muscle spasms in the foot from Robaxin or from the
pain with Aleve. Tr. at 9. In describing the pain on a scale of I
to 10, he said the right foot was a 10 while the left foot was
probably about an 8. Tr. at 10.

Criteria

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate diagnostic
codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

When an unlisted condition is encountered it will be permissible to
rate under a closely related disease or injury in which not only
the functions affected, but the anatomical localization and
symptomatology are closely analogous.

8 - 

Conjectural analogies will be avoided, as will the use of analogous
ratings for conditions of doubtful diagnosis, or for those not
fully supported by clinical and laboratory findings. Nor will
ratings assigned to organic diseases and injuries be assigned by
analogy to conditions of functional origin. 38 C.F.R. 4.20.

The Board has also considered all regulatory provisions which are
potentially applicable through the assertions and issues raised in
the evidence of record as required by Schafrath v. Derwinski, I
Vet. App. 589 (1991). Where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary concern.
Francisco v. Brown, 7 Vet. App. 55 (1994).

Although a rating specialist is directed to review the recorded
history of a disability in order to make a more accurate
evaluation, see 38 C.F.R. 4.2, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet. App. 55 (1994).

The United States Court of Veterans Appeals (Court) has held that
when a diagnostic code provides for compensation based solely upon
limitation of motion, the provisions of 38 C.F.R. 4.40, 4.45 must
be considered.

The examinations upon which the rating decisions are based must
adequately portray the extent of functional loss due to pain "on
use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 206 (1995).

The Court has held that diagnostic codes predicated on limitation
of motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups under 38
C.F.R. 4.40, 4.45, 4.59. Johnson v. Brown 9 Vet. App. 7 (1997) and
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance.

- 9 - 

The functional loss may be due to pain which is supported by
adequate pathology and evidenced by visible behavior of the
claimant undertaking the motion. 38 C.F.R. 4.40. The factors of
disability affecting joints are reduction of normal excursion of
movements in different planes, weakened movement, excess
fatigability, swelling and pain on movement. 38 C.F.R. 4.45.

While a separate rating for pain is not required, the impact of
pain must be considered in making the rating action. See Spurgeon
v. Brown, 10 Vet. App. 194, 196 (1997).

Pursuant to 38 C.F.R. 4.71a, rating heel spurs is on the basis of
benign new growths of bone under Diagnostic Code 5015. This is on
the basis of limitation of the affected parts as degenerative
arthritis which in turn refers to comparable sites, such as for
other foot injuries, Diagnostic Code 5284, wherein a 10 percent
rating is assignable when moderate; 20 percent when moderately
severe; or 30 percent when severe. With actual loss of use of the
foot, it is ratable as 40 percent disabling. Note to Code 5284.

Hammertoes, unilateral, involving all toes without claw foot, are
ratable as 10 percent disabling. Single toes (hammertoes) are
ratable as noncompensably disabling under Diagnostic Code 5282.

Anterior metatarsalgia (Morton's disease) is ratable as 10 percent
disabling whether unilateral or bilateral under Code 5279.

When there is malunion or nonunion of the tarsal or metatarsal
bones, a 10 percent rating is assignable when moderate, 20 percent
when moderately severe, or 30 percent when severe under Diagnostic
Code 5283. With actual loss of use of the foot, it is ratable as 40
percent disabling. Note to Code 5283.

- 10 - 


Bilateral acquired pes cavus (claw foot) is ratable as 10 percent
disabling when the great toe is dorsiflexed, some limitation of
dorsiflexion of the ankle and definite tenderness under the
metatarsal heads. A 30 percent rating is assignable for bilateral
claw foot with all toes tending to dorsiflexion, limitation of
dorsiflexion at ankle to right ankle, shortened plantar fascia, and
marked tenderness under the metatarsal heads. A 50 percent rating
is assignable for bilateral acquired pes cavus when marked
contraction of the plantar fascia with drooped forefoot, all toes
are hammertoes, very painful callosities, marked varus deformity
under Diagnostic Code 5278.

The assignment of a particular diagnostic code is completely
dependent upon the facts of a particular case. See Butts v. Brown,
5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another based on
such factors as an individual's relevant medical history, the
current diagnosis and demonstrated pathology. Any change in
diagnostic codes by VA must be specifically explained. Pernorio v.
Derwinski, 2 Vet. App. 625, 629 (1992).

As will be discussed below in pertinent part, in this case, the
Board has considered at length whether and which other rating codes
may be more appropriate than the one used by the RO&IC. See
Tedeschi v. Brown, 7 Vet. App., 411, 414 (1995).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against the claim, in
which case, the claim is denied. Gilbert v. Derwinski, I Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(1998). 

Analysis

Initially, the Board finds that the appellant's claim for increased
evaluation for his bilateral foot disability is well grounded
within the meaning of 38 U.S.C.A. 5107. That is, the claim is a
plausible one. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Although the veteran's representative suggested at the hearing that
another examination might be indicated, the Board finds that there
is no need for any further delay for additional development since
there is an adequate basis for a fully informed determination based
on the evidence currently of record.

The veteran is currently evaluated under Code 5282 which provides
for 10 percent for unilateral hammertoes of all toes. That Code is
clearly supportable by the ongoing prevailing diagnosis. In fact,
that rating has justifiably been in effect for many years.

Moreover, since the veteran currently demonstrates serious
hammertoes involving more toes on one foot, and virtually all of
his digits of the other foot, accordingly, a 10 percent rating for
each foot would conceivably be justified. But, a review by the
Board of the entire evidence has led to the conclusion that the
veteran's foot problems are not merely characterized as hammertoes,
but there is more to the problem than that. In this regard, it is
clear that his bilateral foot problem has gotten considerably worse
in the short period of time since he asked VA to review his claim.

Accordingly, the Board has reviewed all possible alternative
schedular criteria which might provide for a more accurate
accounting of the veteran's current symptoms, and provide a more
suitable compensation for his bilateral foot disabilities. Not only
does he have hammertoes, but multiple toes on both feet are
beginning to curl significantly inward, and there is overlapping of
the small toes accordingly. He might be rated under Morton's
neuroma, one recent diagnosis, but again the rating would be the
same as at present.

- 12 - 

The veteran's situation might also be compared to malunion of
metatarsal bones, but that does seemingly reflect the intent of the
Code provisions relating thereof, and X-rays are not involved in
current assessments. As noted above, a change may be made in
assignment of Codes if such is justifiable by the evidence. 

Thus, the Board moves to other Code provisions which inherently and
specifically address bilateral involvement, i.e., those in regard
to deformities described as "acquired pes cavus or claw foot". In
the veteran's case, his foot deformities are clearly beginning to
develop in that manner. Both great toes are dorsiflexed, and there
is some limitation of dorsiflexion of the ankle.

In that regard, the Board notes that the veteran had considerable
pain in both feet, and has developed tingling and numbness as well.
Perhaps most significantly, there is widespread callous formation,
some of it quite thick and difficult. The Board finds that the
evidence in this case more nearly approximates the level of
impairment contemplated in the maximum schedular evaluation of 50
percent under diagnostic code 5278. The veteran's bilateral foot
symptomatology, in the opinion of the Board, is marked as
contemplated in the 50 percent evaluation under diagnostic code
5278. In view of the grant of the maximum schedular evaluation
under diagnostic code 5278 for the veteran's bilateral foot
disability, the Board need not consider functional loss due to
pain, incoordination, weakness, under the criteria of 38 C.F.R.
4.40,4.45.

The Board finds that the evidentiary record supports a grant of
entitlement to an increased rating of 50 percent for bilateral
hammertoes under the criteria cited and explained above. 38
U.S.C.A. 1155, 5107; 38 C.F.R. 4.2, 4.7, 4.40, 4.45, 4.71a,
Diagnostic Code 5278.

- 13 -

ORDER

Entitlement to an increased rating of 50 percent for
service-connected bilateral hammertoes is granted, subject to the
regulations pertaining to the payment of monetary awards.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

